Exhibit 10.2
AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
This Amended and Restated Management Services Agreement (this “Agreement”),
dated and effective as of September 44[_____], 2008, is made by and among Rio
Vista Operating LLC, an Oklahoma limited liability company (“Manager”), Rio
Vista Energy Partners L.P., a Delaware limited partnership (“Parent”), and Rio
Vista Penny LLC, an Oklahoma limited liability company (“Company”), for their
mutual benefit and for the benefit of the Persons named in Section 12 below.
RECITALS:
WHEREAS, Company wishes for Manager to provide certain management and general
and administrative support services to Company and Manager wishes to provide
such management and services to Company as provided herein; and
WHEREAS, Holders (defined below) are providing financing to Company in reliance
on this Agreement and each party hereto has executed and delivered this
Agreement in order to induce Holders to provide such financing and with the
understanding that Holders are providing such financing in reliance upon this
Agreement; and
WHEREAS, Parent indirectly owns all of the outstanding equity interests of
Company and Manager; and
WHEREAS, each of Manager and Parent derive substantial and material benefit from
the credit provided by Holders to Company and has determined that its execution,
delivery and performance of this Agreement may reasonably be expected to benefit
it, directly or indirectly, and are in its best interest.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, of the premises in the Recitals set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
Section 1. Definitions. Capitalized terms used but not defined herein shall have
the meanings given them in the Note Purchase Agreement (defined below). In
addition to terms defined above, the following terms shall have the following
meaning when used herein:
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power (a) to vote 10% or more of the securities or other
equity interests (on a fully diluted basis) having ordinary voting power for the
election of directors, the managing general partner or partners or the managing
member or members or (b) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



“Administrative Agent” means the Person who, at the time in question, is the
“Administrative Agent” under the Note Purchase Agreement.
“AMI” means the “Project Area” as defined in the Credit Agreement, which
consists of Haskell County, Oklahoma, McIntosh County, Oklahoma, and Pittsburgh
County, Oklahoma.
“Express Beneficiaries” has the meaning given to such term in Section 12.
“Holder Parties” means Administrative Agent and Holders.
“Holders” means all Persons who at any time are “Holders” under the Note
Purchase Agreement.
“Initial Parent Financial Statements” means (a) the audited annual financial
statements of Parent dated as of December 31, 2006, and (b) the unaudited
quarterly financial statements of Parent dated as of June 30, 2007.
“JOA” means any joint operating agreement or contract operating agreement to
which any of the Properties is subject.
“Lease Level Payables” means, with respect to any ANCF Quarter and without
duplication, the following costs and expenses of or attributable to Company for
the ownership and operation of the Properties during such ANCF Quarter:
(a) Direct Taxes paid on the Properties or the production of Hydrocarbons,
(b) ANCF LOE, (c) ANCF Transportation Costs, (d) ANCF Overhead Costs, if any,
other than Permitted G&A Expenses, and (e) ANCF Capital Expenditures, provided
that Lease Level Payables shall in no event include any costs or expenses to
provide the Services.
“Note Purchase Agreement” means that certain Note Purchase Agreement dated
November 19, 2007, by and among Company Administrative Agent and Holders, as
from time to time amended, supplemented or restated.
“Properties” means, collectively, those undivided interests in oil and gas
properties and interests in other real and personal property that are, at the
time in question, owned by Company or any of its Subsidiaries.
“Related Contracts” means any contracts or agreements between Company and any
Related Party relating to the Properties, whether relating to the operation or
development of any of the Properties, or the drilling and completion of wells on
the Properties, or the gathering, treating, storage, processing, compressing,
transporting, and handling of Hydrocarbons produced from any of the Properties,
or otherwise.
“Related Parties” means Manager, Parent, and any other Subsidiary of Parent
other than Company.
[Amended and Restated Management Services Agreement]

 

2



--------------------------------------------------------------------------------



 



“Service Fee” means, with respect to any ANCF Quarter, an amount equal to
$50,000; provided that such amount shall be reduced to $0.00 (or such higher
amount as may be approved by Administrative Agent in its sole and absolute
discretion) for any ANCF Quarter during which a Default or Event of Default
exists or existed or during which a Coverage Deficiency existed (other than the
Designated Defaults defined and described in the First Amendment to Note
Purchase Agreement of even date herewith among Company, Administrative Agent,
and the Holders).
“Services” has the meaning given to such term in Section 2.
“Subordinated Liabilities” has the meaning given to such term in Section 8.
As used in this Agreement: the word “or” is not exclusive; the word “including”
(in its various forms) means “including without limitation”; pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender; and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit hereof unless otherwise specifically provided. This
Agreement is the result of negotiations between, and has been reviewed by,
Manager, Company, Administrative Agent and their respective counsel.
Accordingly, this Agreement shall be deemed to be the joint product of the
parties hereto, and no ambiguity shall be construed in favor of or against any
party hereto or beneficiary hereof.
Section 2. Management Services. During the term hereof, Manager shall, at its
own cost and expense: (i) advise and consult with Company regarding all aspects
of Company’s development, operations and expansion, (ii) provide (or cause to be
provided) management expertise and consulting services for the development and
implementation of operational and financial plans of Company and for strategic
planning and decisions of Company, and (iii) provide (or cause to be provided)
administrative support services to Company as necessary or useful for the
operations of the business of Company and Company’s Subsidiaries (collectively,
the “Services” which, for the avoidance of doubt, shall not include capital
expenditures that are included in the APOD), including the following specific
Services:
(a) Overhead Services. Manager will provide all general and administrative
overhead services and other general and administrative services.
(b) Reports and Information. Manager will provide all assistance (from both
Manager’s own staff and from outside accountants and other service providers)
required in order to furnish to Holders the reports and other information
required to be furnished under the Note Documents, including the engagement of
third party engineers, auditors, and accountants and the timely delivery of all
financial statements and engineering reports (both in-house and third party)
required under the Note Purchase Agreement.
(c) Lease and Land Administration. Manager will provide all necessary or useful
lease and land administration services, including administering all leases and
division orders, and maintaining all land, lease and other related records,
providing associated services, and paying rentals, shut-in payments and other
lease payments.
[Amended and Restated Management Services Agreement]

 

3



--------------------------------------------------------------------------------



 



(d) Marketing. Manager will provide all marketing, gas control, and contract
administration services necessary or useful to sell the hydrocarbons produced
from the Properties.
(e) Accounting. Manager will perform all revenue and joint interest accounting
functions attributable to the Properties, including but not limited to:

  (i)   royalty and other lease payments,     (ii)   payment of accounts
payable,     (iii)   collection of accounts receivable,     (iv)   computation
and payment of severance and other taxes based on production,     (v)   gas
balancing, and     (vi)   general ledger and financial reporting activities.

(f) Operations. To the extent any Properties are not subject to a JOA, or are
subject to a JOA under which Company or any Subsidiary of Company is named as
operator, Manager will provide all operation functions and services with respect
to the Properties that would be provided by a reasonable and prudent operator.
(g) Information Systems. Manager will provide computer use and/or facilities
necessary to manage and operate the Properties and maintain the records of
Company.
(h) Sales of Properties by Company. Manager will retain all consultants and
advisors necessary or advisable to assist with any sale of the Properties and
will cooperate with Company to facilitate any sale of the Properties.
(i) Tax Returns. Parent and/or Manager will arrange for the preparation of all
federal, state and local tax returns required of Company or any Subsidiary of
Company.
(j) Budgets & Forecasts. Parent and Manager will establish operating and capital
budgets and forecasts for Company and its Subsidiaries and monitor their
receipts, income and expenditures.
(k) Compliance. Manager will take all actions, and file all reports and notices,
to cause the operations of Company and its Subsidiaries to be in compliance with
all applicable laws, rules and regulations. Manager will monitor the compliance
by Company and its Subsidiaries with covenants required by Company’s lenders.
(l) Insurance. Manager will arrange for insurance policies as required under the
Note Purchase Agreement and will pay for all premiums associated therewith.
[Amended and Restated Management Services Agreement]

 

4



--------------------------------------------------------------------------------



 



(m) Accounting. Manager will maintain a general ledger with respect to the
business and attendant accounting matters of Company and its Subsidiaries.
(n) Bank Accounts. Manager will open, maintain, and reconcile one or more bank
accounts on behalf of Company out of which expenses of Company and its
Subsidiaries may be paid by Manager, including all amounts due from Company to
Manager hereunder.
(o) Outside Professionals. Manager will retain, manage and supervise the outside
accountants and attorneys of Company and coordinate the annual audit of
Company’s books and records.
Section 3. Performance and Authority.
(a) Standard of Care. Manager shall provide the Services in a timely and current
manner, consistent with management and administrative practices that it would
provide for itself in the performance of services similar to the Services.
(b) Independent Contractor Relationship. With respect to its performance of the
Services, Manager is an independent contractor, with the authority to control,
oversee and direct the performance of the details of the Services.
(c) No Joint Venture or Partnership. This Agreement is not intended to and shall
not be construed as creating a joint venture, partnership, agency or other
association within the meaning of the common law or under the laws of any state.
(d) Performance of Services by Company. The parties to this Agreement understand
and agree that Company may at its election provide certain Services for its own
account, and to the extent Company adequately and timely does so Manager need
not perform such Services. Manager will, however, remain obligated to perform
all Services as provided herein to the extent Company fails to adequately and
timely perform such Services.
Section 4. Compensation. For the Services provided hereunder by Manager to
Company, Company shall pay to Manager the Service Fee, payable on each Quarterly
Payment Date beginning with the Quarterly Payment Date in March 2008, and on
each such date thereafter. In addition, Company agrees to reimburse Manager for
any Lease Level Payables to the extent hereafter paid with funds of Manager
rather than funds of Company. The foregoing Service Fee and reimbursements shall
be the only amounts payable by Company to Manager.
Section 5. Representations and Warranties. Each of Parent and Manager represents
and warrants to Company and to the Express Beneficiaries that:
(a) No Default. Neither Parent nor Manager is in default hereunder.
[Amended and Restated Management Services Agreement]

 

5



--------------------------------------------------------------------------------



 



(b) Organization and Good Standing. Each Related Party is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby, and is duly qualified, in
good standing, and authorized to do business in all other jurisdictions within
the United States wherein the character of the properties owned or held by it or
the nature of the business transacted by it makes such qualification necessary.
(c) Authorization. Each of Parent and Manager has duly taken all action
necessary to authorize the execution and delivery by it of this Agreement and to
authorize the consummation of the transactions contemplated hereby and the
performance of its obligations hereunder. Each Related Party has duly taken all
action necessary to authorize the execution and delivery by it of the Related
Contracts to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.
(d) No Conflicts or Consents. The execution and delivery by Parent and Manager
of this Agreement and by each Related Party of the Related Contracts to which it
is a party, the performance by each of its obligations hereunder and thereunder,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not (i) conflict with any provision of (1) any Law, (2) the
organizational documents of any Related Party, or (3) any material agreement,
judgment, license, order or permit applicable to or binding upon any Related
Party, (ii) result in the acceleration of any Indebtedness owed by any Related
Party, or (iii) result in or require the creation of any Lien upon any assets or
properties of any Related Party. No permit, consent, approval, authorization or
order of, and no notice to or filing with, any Governmental Authority or third
party is required in connection with the execution, delivery or performance by
Manager or Parent of this Agreement or by any Related Party of any Related
Contract or to consummate any transactions contemplated hereby or thereby.
(e) Enforceable Obligations. This Agreement and the Related Contracts are the
legal, valid and binding obligations of the Related Parties who are parties
hereto or thereto, enforceable in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights and by general
principles of equity.
(f) Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by Manager or Parent to Administrative Agent or any
Holder in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact known to Manager or Parent
(other than industry-wide risks normally associated with the types of businesses
conducted by Company and the Related Parties) necessary to make the statements
contained herein or therein not misleading as of the date made or deemed made.
There is no fact known to Manager or Parent (other than industry-wide risks
normally associated with the types of businesses conducted by Company and the
Related Parties) that has not been disclosed to Administrative Agent in writing
that is materially likely to cause a material adverse effect on Manager’s,
Parent’s, or Company’s business, operations, properties, assets, condition
(financial or otherwise) or prospects.
[Amended and Restated Management Services Agreement]

 

6



--------------------------------------------------------------------------------



 



(g) Litigation. Except for litigation, if any, that is disclosed in the Note
Purchase Agreement or as described in Schedule 1 hereto, there is no action,
suit or proceeding pending before any Governmental Authority or, to Manager’s or
Parent’s knowledge, threatened against or otherwise affecting the Related
Parties, the Properties, or the transactions contemplated under the Related
Contracts or the Note Documents.
(h) Names and Places of Business. Manager has not been known by, or used any
other trade or fictitious name. The chief executive office and principal place
of business of Manager is (and has since its formation been) located at the
address of Manager set out in Section 10. Parent has not been known by, or used
any other trade or fictitious name. The chief executive office and principal
place of business of Parent is (and has since its formation been) located at the
address of Parent set out in Section 10.
(i) Solvency. Upon giving effect to the execution of this Agreement and the
Related Contracts and the consummation of the transactions contemplated hereby
and thereby, each of the following statements will be true with respect to each
of Parent and Manager: (i) it will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar Laws),
(ii) the sum of its absolute and contingent liabilities will not exceed the fair
market value of its assets, (iii) its capital will be adequate for the
businesses in which it is engaged and intends to be engaged, and (iv) it has not
has incurred, nor does it intend to incur or believe that it will incur, debts
that will be beyond its ability to pay as such debts mature.
(j) Financial Information. Parent has heretofore delivered to Company and each
Holder true, correct and complete copies of the Initial Parent Financial
Statements. The Initial Parent Financial Statements fairly present Parent’s
financial position at the respective dates thereof and the results of Parent’s
operations and Parent’s cash flows for the respective periods thereof. Since the
date of the annual Initial Parent Financial Statements no material adverse
change has occurred. However, since the Closing Date, (i) Parent has become
involved in the Existing Litigation, (ii) Parent makes no representation or
warranty as to whether the Existing Litigation constitutes a material adverse
change, and (iii) the preceding sentence is so qualified by the existence of
such Existing Litigation. All Initial Parent Financial Statements were prepared
in accordance with GAAP.
(k) Value of Consideration. The value of the consideration received and to be
received by each of Parent and Manager in connection with this Agreement and the
other Note Documents is reasonably worth at least as much as its liabilities and
obligations hereunder, and the same may reasonably be expected to benefit it,
directly or indirectly.
(l) Costs. Each of Parent and Manager anticipates that the amount of the
Budgeted Drilling and Completion Costs will be sufficient to pay for the
drilling and completion of the wells to be drilled pursuant to the APOD (as
amended) and that Company will not incur Excess Capital Costs.
[Amended and Restated Management Services Agreement]

 

7



--------------------------------------------------------------------------------



 



Section 6. Covenants.
(a) No Proceedings. Each of Parent and Manager hereby agrees not to commence,
join any other Person in commencing, or authorize a trustee or other Person
acting on Company’s behalf or on behalf of others to commence, any bankruptcy,
reorganization, arrangement, insolvency, liquidation, or receivership proceeding
with respect to Company or any Related Party (or the assets of any of them)
under the laws of the United States or any state of the United States.
(b) Performance Under Note Documents. Each of Parent and Manager agrees not to
take any action that would prevent or delay Company or any Related Party from
performing its obligations under any Note Document or Related Contract to which
it is a party.
(c) Funds in Trust. To the extent that Manager or Parent ever receives any
proceeds of production from the Properties, any other proceeds of the
Properties, or any other funds in any way accruing to the Properties or
otherwise belonging to Company, Manager and Parent will account for such
proceeds and funds and immediately pay the same into the Collateral Account and,
pending such payments, will hold all such proceeds and funds in trust for
Company and Holder Parties and will keep such funds separate from its own funds.
(d) Maintenance of Existence and Qualifications. Each of Parent and Manager will
maintain and preserve its existence and its rights and franchises in full force
and effect and will qualify to do business in all states or jurisdictions where
required by applicable Law.
(e) Financial Statements. Parent will at all times maintain full and accurate
books of account and records, will maintain and will cause its Subsidiaries to
maintain a standard system of accounting, and will furnish, at its expense, the
following statements and reports to Company and each Holder Party:
(i) As soon as available, and in any event within one hundred and five
(105) days after the end of each of its fiscal years, complete consolidated
financial statements of itself and its subsidiaries together with all notes
thereto, prepared in reasonable detail in accordance with GAAP, together with an
unqualified opinion, based on an audit using generally accepted auditing
standards, by an independent certified public accounting firm selected by it and
acceptable to Administrative Agent, stating that such consolidated financial
statements have been so prepared. These financial statements shall contain a
consolidated balance sheet as of the end of such fiscal year and consolidated
statements of earnings, of cash flows, and of changes in owners’ equity for such
fiscal year, each setting forth in comparative form the corresponding figures
for the preceding fiscal year.
(ii) As soon as available, and in any event within sixty (60) days after the end
of each of its fiscal quarters, complete consolidated financial statements of
itself and its subsidiaries. These financial statements shall contain
consolidated balance sheet as of the end of such fiscal quarter and consolidated
statements of earnings and of cash flows for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, all in
reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments.
[Amended and Restated Management Services Agreement]

 

8



--------------------------------------------------------------------------------



 



(f) Non-Consolidation. Each of Parent and Manager will (i) maintain entity
records and books of account separate from those of its Affiliates, (ii) not
commingle its funds or assets with those of any of its Affiliates, and
(iii) provide that is board of directors or other analogous governing body (as
applicable) will hold all appropriate meetings to authorize and approve such its
actions, which meetings will be separate from those of other entities.
(g) Lease Level Payables. Manager will cause the Lease Level Payables to be paid
from Company’s funds and in accordance with the requirements of the Note
Purchase Agreement.
(h) Excess Drilling & Completion Costs. If Company ever becomes liable for any
Excess Drilling & Completion Costs, each of Parent and Manager agrees to timely
pay the same from its own funds, without reimbursement from Company, and hereby
waives and releases any right of reimbursement or subrogation, any Lien, or any
similar right that it might otherwise have against Company or its assets.
(i) Related Contracts. Each of Parent and Manager hereby agrees to promptly,
completely and fully perform, and Parent herby agrees to cause its Subsidiaries
to perform, all of its and their obligations and undertakings under, by reason
of, or pursuant to the Related Contracts to which any of them is a party. Each
Related Party will at all times maintain sufficient assets, net worth and
personnel to enable it to perform all of its obligations under this Agreement
and the Related Contracts to which it is a party. In furtherance of the
foregoing provisions of this subsection and not in limitation thereof, each
Related Party hereby agrees not to sell, transfer, lease, exchange, alienate or
dispose of any of its material assets or properties or any material interest
therein, or discount, sell, pledge or assign any notes payable to it, accounts
receivable or future income.
(j) AMI. Company will be the only Subsidiary of Parent that now or hereafter
owns any Oil and Gas Property of any kind within the AMI, except that MV
Pipeline and GO, LLC may continue to own the Oil and Gas Properties it presently
owns. Parent will not acquire, and will not allow any of its Subsidiaries or
Affiliates other than Company to acquire, any Oil and Gas Property in the
Project Area, and if any of them now or hereafter acquires any Oil and Gas
Property within the Project Area, Parent will cause such Oil and Gas Property to
be promptly transferred to Company as a capital contribution.
(k) Guaranty of Manager’s Performance. Parent hereby irrevocably, absolutely,
and unconditionally guarantees to Company (and to each Express Beneficiary) the
prompt, complete, and full performance when due, and no matter how the same
shall become due, of all promises, undertakings, and obligations of Manager
under this Agreement.
[Amended and Restated Management Services Agreement]

 

9



--------------------------------------------------------------------------------



 



Section 7. Term. The respective rights, duties, and obligations of the parties
hereunder shall commence on the effective date hereof, shall continue until the
Obligations have been fully and finally paid, and thereupon shall be renewed and
shall continue automatically for additional one (1) year terms thereafter;
provided that any party hereto may, once the Note Purchase Agreement has been
terminated and all Obligations paid in full, terminate this Agreement by giving
written notice of termination to the other parties at least thirty (30) days
prior to the date as of which such termination is to be effective. In addition,
upon the occurrence and during the continuance of an Event of Default under the
Note Purchase Agreement (other than the Designated Defaults defined and
described in the First Amendment to Note Purchase Agreement of even date
herewith among Company, Administrative Agent, and the Holders), Administrative
Agent may, in its discretion, elect to terminate this Agreement at any time, and
in such event (x) Company’s only payment obligations to Manager will be for
Services rendered prior to the date of such termination, and (y) Manager will
have no right or obligation hereunder to perform Services after the date of such
termination
Section 8. Subordination. As used herein, “Subordinated Liabilities” means any
and all Liabilities that are at any time owed by Company to Manager or Parent,
other than Company’s obligation to reimburse Manager for Lease Level Payables as
described in Section 4. Each of Parent and Manager hereby subordinates and makes
inferior to the Obligations any and all Subordinated Liabilities that now or at
any time hereafter may be owed to it by Company and further agrees that:
(a) it will never permit Company to pay any Subordinated Liabilities or any part
thereof or accept payment from Company of any Subordinated Liabilities or any
part thereof without the prior written consent of Administrative Agent, and
(b) it will never accept or retain any Distributions except as permitted under
the Note Purchase Agreement or accept any other payments from Company other than
payments of Subordinated Liabilities to which Administrative Agent has consented
in writing.
If Manager or Parent receives any payment of Subordinated Liabilities or any
such Distribution without the prior written consent of Administrative Agent, the
amount so paid shall be held in trust for the benefit of Holder Parties, shall
be segregated from its other funds, and shall forthwith be paid over to
Administrative Agent. Each of Parent and Manager hereby further subordinates and
makes inferior to the liens and security interests from time to time granted
under the Note Documents any liens or security interests in its favor that
burden or encumber any of the Properties or assets of Company and agrees that it
will, immediately upon request from Administrative Agent, release any such lien
or security interest. Administrative Agent hereby consents to the payment of the
Service Fee, as and when provided in Section 4, but only so long as no Default
or Event of Default exists.
[Amended and Restated Management Services Agreement]

 

10



--------------------------------------------------------------------------------



 



Section 9. Obligations Hereunder Not Affected; Waivers. No action that Company
or its Subsidiaries, any Express Beneficiary or any Holder may take or omit to
take in connection with this Agreement, any Related Contract, or any of the Note
Documents, no course of dealing by Company or its Subsidiaries with any Related
Person or any other Person, and no change of circumstances, shall release or
diminish Manager’s or Parent’s obligations, liabilities, agreements or duties
hereunder, affect this Agreement in any way, or afford Manager or Parent any
recourse or setoff against Company or its Subsidiaries, any Express Beneficiary
or any Holder, regardless of whether any such action or inaction may be
detrimental in any way to any Related Person, to Company or any of its
Subsidiaries, or to any of the Properties. Each of Parent and Manager hereby
waives, with respect to this Agreement and the Related Contracts: (a) notice
that Administrative Agent, any Holder Party, Company, or any other Person has
taken or omitted to take any action under any Note Document; (b) notice of
acceptance of this Agreement; (c) demand, presentment for payment, and notice of
demand, dishonor, nonpayment, or nonperformance, with respect to any Obligation;
(d) notice of intention to accelerate, notice of acceleration, protest, and
notice of protest with respect to any Obligation; and (e) all other notices
whatsoever. Administrative Agent and Holder Parties shall have the right to
enforce, from time to time, in any order and at their sole discretion, any
rights, powers and remedies that they may be entitled to exercise under the Note
Documents or otherwise, including judicial foreclosure, the exercise of rights
of power of sale, the taking of a deed or assignment in lieu of foreclosure, the
appointment of a receiver to collect rents, issues and profits, the exercise of
remedies against personal property, or the enforcement of any assignment of
leases, rentals, oil or gas production, or other properties or rights, whether
real or personal, tangible or intangible. No failure on the part of
Administrative Agent or any Holder Party to exercise, and no delay in
exercising, any right hereunder or under any other Note Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
preclude any other or further exercise thereof or the exercise of any other
right. The rights, powers and remedies of Administrative Agent and Holder
Parties provided herein and in the other Note Documents are cumulative and are
in addition to, and not exclusive of, any other rights, powers or remedies
provided by law or in equity. The rights of Administrative Agent and Holder
Parties hereunder are not conditional or contingent on any attempt by
Administrative Agent or any Holder Party to exercise any of its rights under any
other Note Document against Company or any other Person.
Section 10. Notices. Any notice which may be given hereunder shall be
ineffective unless in writing and either delivered by registered or certified
mail with return receipt requested to the addresses set out below or delivered
by hand with written acknowledgment of receipt. The addresses for notice are as
follows:

         
 
  For Manager:   Rio Vista Operating LLC
2121 Rosecrans Avenue, Suite 3355
El Segundo, California 90245
Attention: Ian Bothwell
Telecopier: (310) 563-6255
 
       
 
  With a copy to:   Kevin Finck
100 Spear Street, Suite 700
San Francisco, CA 94111

[Amended and Restated Management Services Agreement]

 

11



--------------------------------------------------------------------------------



 



         
 
  For Parent:   Rio Vista Energy Partners L.P.
2121 Rosecrans Avenue, Suite 3355
El Segundo, California 90245
Attention: Ian Bothwell
Telecopier: (310) 563-6255

 
       
 
  With a copy to:   Kevin Finck
100 Spear Street, Suite 700
San Francisco, CA 94111

 
       
 
  For Company:   Rio Vista Penny LLC
2121 Rosecrans Avenue, Suite 3355
El Segundo, California 90245
Attention: Ian Bothwell
Telecopier: (310) 563-6255

 
       
 
  With a copy to: For   Kevin Finck
100 Spear Street, Suite 700
San Francisco, CA 94111
 
       
 
  Administrative Agent and Holders:  
TCW Asset Management Company,
as Administrative Agent
333 Clay Street, Suite 4150
Houston, TX 77002
Attention: Patrick Hickey
Telecopier: (713) 615- 7460

 
       
 
  With a copy to:   TCW Asset Management Company
865 South Figueroa Street, Suite 1800
Los Angeles, CA 90017
Attention: R. Blair Thomas
Telecopier: (213) 244-0604

Any such address may be changed at any time by written notice in accordance
herewith. Each notice hereunder shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, or three business days after depositing it in the United States mail
with postage prepaid and properly addressed.
Section 11. Assigns. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that no party hereto may assign its rights hereunder without
the written consent of the other parties and of Administrative Agent. The
Express Beneficiaries may pledge, assign, or otherwise transfer any or all of
its rights hereunder to any other Persons, and each such other Person shall
thereupon become an Express Beneficiary hereunder.
[Amended and Restated Management Services Agreement]

 

12



--------------------------------------------------------------------------------



 



Section 12. Express Beneficiaries. Company, Parent, and Manager agree that
Administrative Agent, each Holder Party, and their respective successors and
assigns (collectively, the “Express Beneficiaries”) (i) are each an express and
intended third party beneficiary of the covenants and agreements made in this
Agreement by Manager (which benefits are immediate and not incidental), and
(ii) have each acted in reliance upon its status as a third party beneficiary as
set forth above (including entering into the Note Documents to which it is a
party).
Section 13. Amendment. No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by all parties hereto and
Administrative Agent, and no waiver of any provision of this Agreement, and no
consent to any departure by any party hereto therefrom, shall be effective
unless it is in writing and signed by the other parties hereto and
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Section 14. Unenforceability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or invalidity without invalidating
the remaining portions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 15. Survival of Agreements. Manager’s, Parent’s, and Company’s various
representations, warranties, covenants and agreements in this Agreement shall
survive the execution and delivery of this Agreement and the other Note
Documents and the performance hereof and thereof.
Section 16. Entire Agreement. This Agreement sets forth the entire agreement of
the parties with respect to the subject matter hereof and any prior agreements,
written or oral, relating thereto are hereby superseded.
Section 17. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York.
Section 18. Consent to Jurisdiction. Each of Parent and Manager hereby
irrevocably (i) submits itself to the non-exclusive jurisdiction of the state
and federal courts sitting in the State and County of New York, (ii) agrees and
consents that service of process may be made upon it and any of its Subsidiaries
in any legal proceeding relating to this Agreement, the Note Documents or the
Obligations by any means allowed under New York or federal law, and (iii) waives
any objection that it may now or hereafter have to the venue of any such
proceeding being in such a court and any claim that any such proceeding brought
in such a court has been brought in an inconvenient forum.
[Amended and Restated Management Services Agreement]

 

13



--------------------------------------------------------------------------------



 



Section 19. Waiver of Jury Trial, Punitive Damages, etc. Each of Manager,
Parent, and Company hereby knowingly, voluntarily, intentionally, and
irrevocably:
(a) waives, to the maximum extent not prohibited by Law, any right it may have
to a trial by jury in respect of any litigation based hereon, or directly or
indirectly at any time arising out of, under or in connection with this
Agreement or the Note Documents or any transaction contemplated hereby or
thereby or associated herewith or therewith, before or after maturity;
(b) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any such litigation any special, consequential,
exemplary, or punitive damages (regardless of how named),
(c) certifies that no party hereto or Express Beneficiary and no representative
or agent or counsel for any party hereto or Express Beneficiary has represented,
expressly or otherwise, or implied that such party or Express Beneficiary would
not, in the event of litigation, seek to enforce the foregoing waivers, and
(d) acknowledges that it has been induced to enter into this Agreement, the
other Note Documents and the transactions contemplated hereby and thereby by,
among other things, the mutual waivers and certifications contained in this
section.
Section 20. Amendment and Restatement. This Agreement amends and restates in its
entirety that certain Management Services Agreement dated as of November 19,
2007 (the “Original Agreement”) executed among the parties hereto (other than
Manager) and Northport Production Company, an Oklahoma corporation
(“Northport”), as manager. The parties hereto agree that (i) all of the terms
hereof shall supersede the terms and provisions of the Original Agreement,
(ii) that the obligations of Northport as manager under the Original Agreement
have been assumed by and are the obligations of Manager and (iii) that Northport
is hereby released from its obligations under the Original Agreement.
[Amended and Restated Management Services Agreement]

 

14



--------------------------------------------------------------------------------



 



Section 21. RZB Subordination Agreement. Notwithstanding anything to the
contrary contained herein, the rights and claims of any party hereto or any
third party beneficiary hereunder against the Parent (or any of its assets)
shall be subordinate in all respects to any and all obligations of the Parent
owing to RZB Finance LLC (“RZB”), in accordance with the terms of the Agreement
of Subordination and Assignment dated November 19, 2007 among the Parent, the
Manager and the Company in favor of RZB.
[Remainder of page intentionally left blank.]
[Amended and Restated Management Services Agreement]

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

            RIO VISTA OPERATING LLC
      By:           Ian Bothwell        Manager        RIO VISTA PENNY LLC
      By:           Ian Bothwell        Manager        RIO VISTA ENERGY PARTNERS
L.P.
      By:   Rio Vista GP LLC, its general partner    

            By:           Ian Bothwell        Manager   

            ACKNOWLEDGED:

TRUST COMPANY OF THE WEST,
as Administrative Agent on behalf of Holder Parties
      By:           Name:           Title:               By:           Name:    
      Title:      

Signature Page
[Amended and Restated Management Services Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
Litigation Disclosure

 

 